DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 02/23/2021.  Claims 1-15 are pending in the application. As such, Claims 1-15 have been examined. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 02/23/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1-15 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1-15 have been fully considered. In response to the Approved T.D. filed on 02/23/2021, the previous rejections under nonstatutory obviousness-type double patenting are respectfully reconsidered and withdrawn. Further,  the previous rejections under 35 U.S.C. 103 are respectfully reconsidered and withdrawn in view of Applicant’s persuasive remarks filed 02/23/2021 with respect to Claims 1-15. 


Allowable Subject Matter
5.       Claims 1-15 are allowable over the prior art of record.  
The following is an Examiner’s Statement of Reasons for Allowance: 
The teachings disclosed in Smithers et al., (U.S. Patent Application Publication: 2006/0002572), in view of Crockett et al., (U.S. Patent: 8,144,881), both already of record, and hereinafter referred to as SMITHERS and CROCKETT, do not appear to teach or fairly suggest either individually or in reasonable combination the specific claimed mapping by the decoding device where loudness values using loudness data are correspondingly mapped to dynamic range compression (DRC) gains specifically defined with compression curve data, and further smoothing, by the decoding device, and furthermore applying those smoothed DRC gains to the audio signal. This recited feature allows a smoothing operation of DRC gains which advantageously further permit that required bit rate for transmitting the DRC data to the encoder be efficiently reduced (See e.g., Specification, p. 7) and as recited in said limitations as specifically claimed in independent claims 1, 8, and 15, correspondingly. Similarly, dependent claims 2-7; and 9-14; further limit allowable independent claims 1, and 8, correspondingly, and thus they will also be allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
(U.S. Patent Application Publication: 2014/0294200) discloses how a “…normalized signal is processed to compute dynamic range control (DRC) gain values in accordance with a selected one of several pre-defined DRC characteristics…” (Baumgarte et al., Abstract, paras. 6-16, Figs.3, 5, 7). 
 Please, see additional references cited in PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/            Primary Examiner, Art Unit 2656